DETAILED ACTION
This action is responsive to the following communication: The Response After Final Action filed on 06/30/2022.
In the instant application, claims 4 and 8 are cancelled; Claims 1, 9 and 10 are amended independent claims; Claims 1-3, 5-7 and 9-10 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-3, 5-7 and 9-10 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a non-transitory computer-readable medium, a recognition apparatus and a recognition method for recognizing, according to a posture of a portable terminal including an optical sensor that receives light, a hand reflected in an image obtained by sensing of the optical sensor, a hand recognition process for the left hand or a hand recognition process for the right hand is performed
Independent claims 1, 9 and 10 when considered as a whole, are allowable over the prior arts of record.  
The closest prior art, as previously cited: Ogasawara et al. (US 2016/0231807) teaches a system includes a camera, an acquiring section, a display controller, and a processor. The camera captures an image in a side surface direction of the system. The acquiring section acquires an input image captured by the camera. The display controller displays an image obtained by inclining a subject indicated by the input image acquired by the acquiring section in a predetermined direction, on a display section. The processor performs a predetermined application process on the basis of the input image acquired by the acquiring section. Tsuda (US 2010/0310136) teaches a device includes a first sensor for detecting a finger and a second sensor for capturing an image of the finger. Additionally, the device may include a processor to obtain an image from the second sensor when the first sensor detects a finger, determine whether the detected finger belongs to a right hand or a left hand based on the image, perform a function associated with the right hand when the detected finger belongs to the right hand, and perform a function associated with the left hand when the detected finger belongs to the left hand. Park et al. (US 2017/0076139) teaches a method of controlling a mobile terminal includes: registering a plurality of fingerprint signatures for a fingerprint database; generating fingerprint image data by using a fingerprint recognition module included in the mobile terminal; determining a fingerprint signature that corresponds to the fingerprint image data, from among the plurality of fingerprint signatures; and executing a process corresponding to the determined fingerprint signature.
However Ogasawara, Tsuda and Park do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 9 and 10. For example, the prior arts do not teach of suggest the steps of “accordinq to a configuration of the optical sensor a hand recognition process of a   Reply to Final Office Action of May 3, 2022dictionary selection method for performing, as the hand recognition process for the left hand, a hand recognition process that uses the dictionary for the left hand and performing, as the hand recognition process for the right hand, a hand recognition process that uses the dictionary for the right hand is performed.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174